File Name: 06a0737n.06
                            Filed: October 5, 2006
                NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                      Nos. 05-1660, 05-1735

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


NATIONAL LABOR RELATIONS BOARD,                   )
                                                  )
       Petitioner/                                )
       Cross-Respondent,                          )
                                                  )   ON APPEAL FOR ENFORCEMENT OF
v.                                                )   AN ORDER OF THE NATIONAL LABOR
                                                  )   RELATIONS BOARD
PROMEDICA HEALTH SYSTEMS, INC.,                   )
THE TOLEDO HOSPITAL, and TOLEDO                   )
CHILDREN’S HOSPITAL,                              )
                                                  )
       Respondents/                               )
       Cross-Petitioners.                         )



       Before: RYAN and COOK, Circuit Judges; and GWIN, District Judge.*


       COOK, Circuit Judge. The National Labor Relations Board (the “Board”) petitions for

enforcement of its order requiring Respondents ProMedica Health Systems, Inc., The Toledo

Hospital, and Toledo Children’s Hospital (collectively “ProMedica”), to cease and desist from

violating the National Labor Relations Act (the “Act”), 29 U.S.C. §§ 151 et seq., and to take various




       *
        The Honorable James S. Gwin, United States District Judge for the Northern District of
Ohio, sitting by designation.
Nos. 05-1660, 05-1735
NLRB v. Promedica


affirmative remedial measures.1 ProMedica cross-petitions for review of the same order.2 We grant

the cross-petition for review in part and grant the petition to enforce the order in part.


                                            I. Background


       ProMedica operates several hospitals and related facilities in the Toledo area. In early 2000,

the Union began organizing efforts at several of these facilities. ProMedica decided to oppose the

Union’s organizing efforts and toward that end hired consultants to provide labor-relations training

to its managers and supervisors.


       A few months later, the Union filed unfair labor practice charges with the Board against

ProMedica. The Board issued a “Complaint and Notice of Hearing,” based on these charges (the

“Summer 2000 charges”), alleging that ProMedica violated the Act by, among other things,

selectively and disparately enforcing its “no-solicitation/no-distribution” policy, discriminatorily

disciplining (“coaching”) employees based on their union-related activities, creating the impression

of surveillance among its employees, and unlawfully threatening its employees.




       1
         Specifically, the Board ordered ProMedica to remove references to unlawful disciplinary
actions taken against certain employees from its files, to pay damages to employees for any loss
suffered as a result of discrimination, to post copies of ProMedica’s violations at its facilities, and
to certify that it had complied with the order.
       2
       International Union, United Automobile, Aerospace and Agriculture Implement Workers
of America, UAW (the “Union”) intervened in support of the Board.

                                                 -2-
Nos. 05-1660, 05-1735
NLRB v. Promedica


       Before a hearing was held on the Summer 2000 charges, the Union filed four representation

petitions for employees working at ProMedica facilities. The Board then conducted elections, and

the Union failed to garner a majority of the votes in any of the facilities.


       Following the elections, the Union filed additional unfair labor practice charges (the “election

charges”) and several election objections3 based on ProMedica’s conduct during the pre-election

period. Many of the election charges were withdrawn or settled, and eventually the Board ordered

a hearing on the remaining election charges and objections, consolidated with the Summer 2000

charges. The Board amended the complaint accordingly, adding allegations that ProMedica, in

violation of the Act, promised employees that they would receive wage raises but later told them that

the raises were being rescinded because the Union filed a representation petition.


       An administrative law judge (“ALJ”) held a hearing and issued a decision sustaining in part

and dismissing in part the charges and recommending that ProMedica be ordered to cease and desist

from the conduct found to be unlawful and to take certain affirmative remedial action. ProMedica

filed exceptions to the ALJ’s decision, and the Board’s General Counsel filed cross-exceptions. The

Board, with one member partially dissenting, “affirm[ed] the [ALJ’s] rulings, findings, and

conclusions and . . . adopt[ed] the recommended Order,” with some modifications. ProMedica

refused to comply and the Board petitioned this court for enforcement of its order. ProMedica cross-

petitioned for review.


       3
           Matters related to the election objections are not part of this appeal.

                                                   -3-
Nos. 05-1660, 05-1735
NLRB v. Promedica


                                       II. Standard of Review


       Under the Act, the scope of our review of is limited. Vencare Ancillary Servs., Inc. v. NLRB,

352 F.3d 318, 321 (6th Cir. 2003) (citation omitted). Specifically, “[t]he findings of the Board with

respect to questions of fact if supported by substantial evidence on the record considered as a whole

shall be conclusive.” 29 U.S.C. § 160(e). “Evidence is considered substantial if it is adequate, in

a reasonable mind, to uphold the decision.” Vencare, 352 F.3d at 321 (quotation omitted). And

although we “consider the evidence contrary to the Board’s conclusions,” we “may not conduct a de

novo review of the record.” Id. (quotations omitted). Similarly, the Board’s application of the law

to particular facts is reviewed under the substantial evidence standard, although we review the

Board’s conclusions of law de novo. NLRB v. Good Shepherd Home, Inc., 145 F.3d 814, 816 (6th

Cir. 1998) (citation omitted).


                                           III. Discussion


                                       A. Statutory Overview


       Section 7 of the Act guarantees employees “the right to self-organization, to form, join, or

assist labor organizations, to bargain collectively through representatives of their own choosing, and

to engage in other concerted activities for the purpose of collective bargaining.” 29 U.S.C. § 157.

Section 8(a)(1) of the Act makes it an “unfair labor practice” for any employer “to interfere with,

restrain, or coerce employees in the exercise of the rights guaranteed in [Section 7],” 29 U.S.C. §


                                                -4-
Nos. 05-1660, 05-1735
NLRB v. Promedica


158(a)(1), and Section 8(a)(3) of the Act makes it an unfair labor practice for an employer to

discriminate “in regard to . . . any term or condition of employment to encourage or discourage

membership in any labor organization.” 29 U.S.C. § 158(a)(3).


                                  B. The Summer 2000 Charges


       The complaint, in relevant part, alleges that ProMedica violated Section 8(a)(1) and (a)(3)

of the Act by: selectively and disparately enforcing its “no-solicitation/no-distribution” policy (the

“Policy”); discriminatorily disciplining several Union supporters because of their pro-Union

activities; creating the impression that employees’ union activities were under surveillance; and

unlawfully threatening employees with reprisals.


                                       1. Disciplinary Action


       ProMedica argues that because coachings are not discipline they do not affect any term or

condition of employment, see Lancaster Fairfield Cmty. Hosp., 311 N.L.R.B. 401, 403-404 (1993)

(finding that a “warning” issued to an employee was not “formal discipline,” and thus did not affect

“any term or condition of employment” within the meaning of the Act). Alternatively, they argue

that the record does not support the finding that it disparately enforced the Policy. We disagree with

both contentions.


       ProMedica maintains a progressive disciplinary system, which includes employee

recognitions, “coachings,” and formal levels of discipline. Though ProMedica points to several

                                                -5-
Nos. 05-1660, 05-1735
NLRB v. Promedica


subtle distinctions between coachings and “formal discipline,” we find that coachings are plainly part

of ProMedica’s disciplinary scheme because warnings that “lay[ ] a foundation for future disciplinary

action” against employees are part of an employer’s disciplinary scheme. Trover Clinic, 280
N.L.R.B. 6, 16 (1986).


       Unlike Lancaster, where there was no evidence that the warning issued by the employer was

“part of the [employer’s] formal disciplinary procedure or . . . even a preliminary step in the

progressive disciplinary system,” 311 N.L.R.B. at 403-04, here, substantial record evidence supports

the finding that, as in Trover Clinic, ProMedica’s coachings can and do form the “foundation for

future disciplinary action.” Two of ProMedica’s human resources managers testified that past

coachings are considered as a factor when deciding whether to issue formal discipline against an

employee for later rules infractions. Moreover, ProMedica’s own policy explains that coachings

“can be a very effective means of solving performance problems. However, when an employee fails

to respond to counseling, formal levels of discipline may be initiated.” Accordingly, we conclude

that the issuance of coachings constitutes disciplinary action.


       We next turn to ProMedica’s argument that it did not disparately enforce the Policy. In

relevant part, the Policy (1) prohibits employees from soliciting “for funds, memberships or

individual enlistment in outside organizations or causes at all times on work time and in immediate

patient care areas”; (2) prohibits the “distribution of literature and other materials for any purpose




                                                -6-
Nos. 05-1660, 05-1735
NLRB v. Promedica


. . . during working time”; and (3) permits solicitation and distribution “during non-working time in

all non-working areas of the facility that are not immediate patient care areas.”


       That the parties agree the Policy is facially valid is of no moment because, as a general

matter, when an employer has been lax in its enforcement of a valid no-solicitation/no-distribution

rule with respect to non-union-related activity, “enforcement of the no solicitation rule so as to

prohibit employees from [engaging in union-related solicitation or distribution], violates Section

8(a)(3) and (1) of the Act.” Meijer, Inc., 318 N.L.R.B. 50, 57 (1995) (citing Action Auto Stores, 298
N.L.R.B. 875 (1990)); see also NLRB v. St. Francis Healthcare Ctr., 212 F.3d 945, 961 (6th Cir.

2000); NLRB v. Daylin, Inc., Discount Div., 496 F.2d 484, 488 (6th Cir. 1974); Clinton Elec. Corp.,

332 N.L.R.B. 479, 501 (2000) (finding employer violated the Act by selectively and disparately

enforcing its valid no-solicitation rule by applying the rule against solicitations by labor

organizations, while disregarding other types of solicitations).


       The record is replete with evidence that ProMedica’s enforcement was lax with respect to

non-union-related solicitation and distribution. The ALJ credited numerous employees’ testimony

describing the widespread and open non-union-related solicitation for and distribution of various

commercial and charitable products—Tupperware, Avon cosmetics, and Girl Scout Cookies, for

example. The employees also testified that books and catalogues offering these products were

commonly left lying around work areas, including “patient care areas” (such as the nurses’ station).

One employee, Cynthia Miller, testified that her supervisor was commonly at the nurses’ station and


                                                -7-
Nos. 05-1660, 05-1735
NLRB v. Promedica


would have been able to see the brochures and catalogues left in the open. And another employee,

Christine Gallagher, testified that people “basically walk[ed] around . . . with an order form saying,

‘Do you want to buy some cookies?’.”


       ProMedica directs our attention to deposition testimony from its supervisors and managers

in an effort to demonstrate that it consistently enforced the Policy with respect to non-union

solicitations and distributions. But ProMedica’s argument misses the mark. The case does not turn

on how many times ProMedica enforced the policy, but on whether ProMedica consistently enforced

the policy in general. ProMedica’s evidence demonstrates limited enforcement efforts, and given

that the ALJ’s finding that “solicitations and distributions were ‘commonplace,’” the evidence is

adequate to uphold the lax enforcement conclusion and meets our substantial evidence test.


       ProMedica also contends that there is no evidence that it intentionally ignored non-union-

related violations of the Policy. But the ALJ specifically discredited ProMedica’s “denials of

knowledge or its claims that it assiduously and diligently enforced the policy uniformly.”4 And the

Board’s decision could survive even without direct evidence that ProMedica’s supervisors and

managers ignored non-union-related violations of the Policy. Such testimony would strengthen the

case, but the ALJ’s finding that non-union solicitations and distributions were “commonplace”

supports the inference that Promedica had actual knowledge of the selective enforcement. See South



       4
       In its decision, the Board “examined the record and [found] no basis for reversing” any of
the ALJ’s credibility determinations. ProMedica does not challenge this conclusion.

                                                -8-
Nos. 05-1660, 05-1735
NLRB v. Promedica


Nassau Cmtys. Hosp., 274 N.L.R.B. 1181, 1182 (finding that an employer disparately enforced its

no-solicitation rule “[e]ven in the absence of direct testimony that supervisors observed [the non-

union-related] transactions” because the widespread solicitation by employees justified an inference

that the employer had knowledge). Thus, substantial evidence supports the finding that ProMedica

was aware of the significant volume of non-union-related solicitation/distribution and selectively and

disparately enforced the Policy in violation of the Act.


       We accordingly agree with the Board’s conclusion that ProMedica violated Section 8(a)(3)

of the Act by discriminatorily issuing coachings to the five employees named in the complaint for

engaging in pro-union-related solicitation or distribution after the Union announced its intention to

organize. We find it unnecessary to recount the specific facts that led to each employee’s coaching

because, though the facts vary slightly, each complaining employee essentially testified that he or

she received coachings for engaging in pro-Union activities that violated the Policy while ProMedica

generally ignored non-Union-related violations.


       When an employer’s opposition to union activity motivates its decision to take adverse action

against an employee, the employer will be found to have violated Section 8(a)(1) and (3) of the Act

unless it can demonstrate by a preponderance of the evidence that it would have taken the same

actions absent the protected conduct. See, e.g., NLRB v. Oberle-Jordre Co., 777 F.2d 1119, 1120

(6th Cir. 1985) (finding employer violated Section 8(a)(1) and 8(a)(3) by discharging an employee

because of union membership).


                                                -9-
Nos. 05-1660, 05-1735
NLRB v. Promedica


        Here, the ALJ found that the Board’s General Counsel established a prima facie case of

discrimination. See NLRB v. Gen. Fabrications Corp., 222 F.3d 218, 226 (6th Cir. 2000)

(“‘Discriminatory motivation may reasonably be inferred from a variety of factors, such as the

company’s expressed hostility towards unionization combined with knowledge of the employees’

union activities; . . . disparate treatment of certain employees compared to other employees with

similar work records or offenses; a company’s deviation from past practices in [taking the adverse

action]; and proximity in time between the employees’ union activities and [the adverse action].’”

(quoting W.F. Bolin Co. v. NLRB, 70 F.3d 863, 871 (6th Cir. 1995))); see also NLRB v. Transp.

Mgmt. Corp., 462 U.S. 393 (1983); Wright Line, 251 N.L.R.B. 1083 (1980). Because ProMedica

cannot demonstrate by a preponderance of the evidence that it would have taken disciplinary action

against the complaining employees absent the protected conduct, we agree, with one exception noted

below, that ProMedica violated Section 8(a)(1) and 8(a)(3) of the Act by issuing the challenged

coachings.


        We are not persuaded by ProMedica’s argument that, even if it knowingly permitted

“isolated” non-union related solicitations and distributions, it did not violate the Act by enforcing

the Policy against three employees (Dea Lynn Keckler, Cynthia Miller and Robert Hasenfratz),

because they solicited for the Union in patient care areas. See S. Maryland Hosp. Ctr. v. NLRB, 801
F.2d 666, 674 (4th Cir. 1986) (“The Board submits that [because raffle tickets, Girl Scout cookies

and cosmetics were sold by employees without reproach] this proves discriminatory application of

the rule. However, to follow the Board’s reasoning to its logical conclusion, the fact that the hospital

                                                 - 10 -
Nos. 05-1660, 05-1735
NLRB v. Promedica


had allowed some innocuous activity to go unpunished in the past would mean that any subsequent

attempt by the hospital to control union solicitation in its patient care areas would have amounted

to an unfair labor practice. The care of patients is too important to allow such a result.”). This

circuit’s precedent conflicts with the Fourth Circuit’s rule. See Mt. Clemens Gen. Hosp. v. NLRB,

328 F.3d 837, 848 (6th Cir. 2003) (holding that a hospital violated the Act by enforcing its rule

prohibiting the wearing of union pins in patient-care areas where hospital had allowed employees

to wear similar pins while caring for patients in the past, and the hospital could not justify its

position that wearing union buttons would interfere with patient care).


       We cannot agree, however, with one aspect of the Board’s decision as it relates to the

coachings. Robert Hasenfratz, a registered nurse at Flower Hospital and an open supporter of the

Union’s organizing efforts, was coached twice for violating the Policy. His supervisor, Barbara

Staccone, issued the second coaching after another manager informed her that an employee, Don

Griffin, filed a report complaining that Hasenfratz harassed and intimated him in the hospital parking

lot about signing a union authorization card. Hasenfratz denied the charge, but Staccone issued a

coaching based on the information provided to her.


       The ALJ found that ProMedica violated the Act by coaching Hasenfratz for engaging in

union-related solicitation and rejected ProMedica’s argument that the coaching was lawful because

it was based on Hasenfratz’s harassment and intimidation of Griffin. The ALJ found that because

Staccone “accepted [Griffin’s report] at face value,” without interviewing Hasenfratz personally,


                                                - 11 -
Nos. 05-1660, 05-1735
NLRB v. Promedica


ProMedica simply took advantage of Griffin’s claim in order to interfere with Hasnefratz’s Union-

related activities.


        But as ProMedica persuasively argues, the ALJ discounted the investigation undertaken by

Robert Czyzewski, the hospital’s security supervisor. Czyzewski testified that after hearing of the

incident he went to the parking lot to speak with Hasenfratz, encountered Hasnefratz in the parking

lot soliciting for the Union (which was permissible because Hasenfratz was off-duty and in a non-

work area), and asked Hasenfratz about the “Griffin incident,” to which Hasenfratz responded,

“Nothing happened.” Czyzewski testified that he then spoke to Griffin to confirm the contents of

Griffin’s written statement about the incident. Czyzewski prepared a written report, which he sent,

along with Griffin’s written statement, to Human Resources. After seeing the reports, Sandra Fiock

(the Human Resources Manager) testified that she then contacted Staccone and directed her to

contact Hasnefratz and to coach him regarding this situation, which Staccone did.


        The ALJ erroneously concluded that “Czyzewski elected not to interview Griffin,” and

faulted Staccone and Fiock for not interviewing him, commenting that if they had “bothered” to

interview Griffin again, “as opposed to relying on hearsay hysterics,” then “perhaps Hasnefratz

would not have been counseled at all.” Neither the Board nor the Union briefing supports the notion

that such a “reinvestigation” would have been necessary, given the investigation Czyzewski

performed.




                                              - 12 -
Nos. 05-1660, 05-1735
NLRB v. Promedica


       Given the evidence of ProMedica’s investigation of the incident in advance of its issuing

Hasenfratz a formal coaching based on what it determined to be Hasenfratz’s harassing and

intimidating behavior—behavior the Board does not argue is protected—we grant the cross-petition

for review with respect to Hasenfratz’s second coaching. And we grant the petition to enforce the

remainder of the disciplinary issues contained in the order.


                             2. Creating an Impression of Surveillance


       “An employer who creates the impression that its employees’ union activities are under

surveillance violates Section 8(a)(1) of the Act.” NLRB v. Benteler Indus., No. 97-5588, 1998 U.S.

App. LEXIS 15139, at *16 (6th Cir. July 1, 1998) (citing NLRB v. Aquatech, 926 F.2d 538, 544 (6th

Cir. 1991). The Board’s test for determining whether an employer has created an impression of

surveillance asks “whether the employee would reasonably assume from the statement in question

that his union activities had been placed under surveillance.” Tres Estrellas do Oro, 329 N.L.R.B.
50, 51 (1999); United Charter Serv., 306 N.L.R.B. 150 (1992). The test does not look at the

subjective belief of the employee. MTD Prods., Inc., 310 N.L.R.B. 733, 742 (1993).

        The ALJ found that ProMedica unlawfully created the impression that Hasenfratz’s and

fellow-employee Billie Smith’s union activities were under surveillance. With respect to Hasenfratz,

a divided Board found that Hasenfratz could reasonably conclude that his union activities were under

surveillance because: 1) he received his first coaching only a short time after his name and pro-union

statements appeared in a local newspaper article; 2) ProMedica refused to disclose the name of the


                                                - 13 -
Nos. 05-1660, 05-1735
NLRB v. Promedica


person accusing Hasenfratz of violating the Policy; and 3) ProMedica “undertook little or no

investigation.” The Board relied primarily on Avondale Industries, 329 N.L.R.B. 1064 (1999):

       A supervisor’s calling an employee away from other employees and then telling him
       that his prounion sympathies were known, but refusing to tell the employee, when
       asked, how that knowledge was gained, is an action designed to convey to that
       employee that the information was gained by stealth, and unlawful means, not
       observation of open and obvious activity (such as [employee’s] bumper sticker). . .
       . It violat[es] Section 8(a)(1), [by] creat[ing] the impression of surveillance in an
       employee.



Id. at 1265 (emphasis added).

       Here, as with the employee in Avondale, Hasenfratz openly engaged in pro-union activities.

But because his supervisor (Staccone) refused to disclose the source of her knowledge—only telling

Hasenfratz that a complaint had been filed—she conveyed the message that she obtained the

information by stealth and thus created the impression of surveillance, leaving “undispelled the

inference that the source of the complaint was a member of management or an employee recruited

to spy on Hasenfratz’s union activity.” That Staccone told Hasenfratz that a complaint had been

filed whereas the employer in Avondale did not is a distinction without significance. We do not

believe, as ProMedica argues, that “any reasonable employee would understand that [ProMedica

was] simply protecting the confidentiality interests of the complainer.” Likewise, that Hasenfratz’s

pro-union comments were published in a newspaper article is not a meaningful distinction because

the employee in Avondale was also an open union supporter.



                                               - 14 -
Nos. 05-1660, 05-1735
NLRB v. Promedica


       Given our decision to enforce this portion of the Board’s order, we find it unnecessary, as did

the majority of the Board, to pass on the other allegations of creating an impression of surveillance.5

We grant the petition to enforce the order with respect to the surveillance issue.

                                        3. Threats of Reprisal

       An employer violates Section 8(a)(1) of the Act by threatening employees with reprisals for

engaging in protected activity. Wilkie Co. v. NLRB, 55 Fed. Appx. 324, 327 (6th Cir. 2003) (citing

NLRB v. Okun Bros. Shoe Store, Inc., 825 F.2d 102, 105-06 (6th Cir. 1987). “The test for

determining whether an employer’s [statement or conduct constitutes an unlawful threat is whether

the statement or conduct] tends to be coercive or tends to interfere with the employees’ exercise of

their rights.” Okun Bros., 825 F.2d at 105. This is an objective test, requiring the Board to consider

the total context in which the challenged conduct occurs; and the Board is justified in viewing the

issue from the standpoint of its impact upon the employees. Id.

       The ALJ found, and the Board agreed, that ProMedica threatened two of its employees,

Billie Smith and Marjorie Smith. Billie Smith, a housekeeper at Flower Hospital, was quoted in the

same newspaper article that quoted Hasenfratz as favoring the Union. A week later, Billie was called

into the office of Gerald Fletcher, Flower’s Director of Environmental Services, where Billie’s


       5
        As part of the remedy, ProMedica was ordered to cease and desist from “[c]reating the
impression among their employees that their union activities were under surveillance,” and was
ordered to post a notice to this effect “in conspicuous places.” ProMedica was not required to
specifically name any employees as part of the order, and accordingly, so long as there is one
instance of surveillance the remedy will be unaffected by findings of additional violations.

                                                - 15 -
Nos. 05-1660, 05-1735
NLRB v. Promedica


immediate supervisor, Joyce Wilkerson, was also present. Fletcher told Billie that an unnamed

source complained that she had solicited for the Union while on the job. Billie denied soliciting, but

admitted she had talked with other employees about the Union while working. Fletcher then coached

Billie and told her to converse with other employees during non-working time only because he “did

not want to see her get into any trouble.”

       We agree that Fletcher’s warning not to talk to other employees on the job about the Union

constituted an implied coercive threat. As the ALJ noted, Fletcher and Billie had little contact with

each other prior to their meeting (Fletcher was not Billie’s immediate supervisor), and the ALJ

discredited Fletcher’s testimony that he was “only looking out for his employees.” Given the

circumstances surrounding Fletcher’s statements—a high-level supervisor meeting with an employee

whom he does not know well, where the supervisor coaches the employee based on an anonymous

complaint about the employee’s solicitation for the Union—and given that the ALJ discredited

Fletcher’s testimony, we find that substantial evidence supports the finding that from Billie’s

standpoint, Fletcher’s statements were coercive and thus that ProMedica violated Section 8(a)(1) of

the Act.

       The ALJ also found that Kerry Loe, Toledo Hospital’s patient care supervisor, made coercive

statements to Marjorie Smith. But because it is unclear whether ProMedica properly challenged this




                                                - 16 -
Nos. 05-1660, 05-1735
NLRB v. Promedica


finding,6 and because additional violations will not affect the remedy,7 we decline to reach this issue.

We grant the petition to enforce the order with respect to this issue.

                                      C. The Election Charges

        The Board found that ProMedica violated Section 8(a)(1) by inappropriately commenting on

the likely impact that the Union election would have on a promised wage increase. We grant

ProMedica’s cross-petition for review of this issue, finding that substantial evidence does not support

the Board’s decision.

                             1. Events Surrounding the Wage Increase

        Sean McClure, the acting director of ProMedica’s clinical lab, noted the lab’s unusually-high

turnover rate and recruitment problems, and identified as a culprit the low salaries ProMedica paid

to the lab’s pre-analytical technicians (“PTs”).          He reported his findings to ProMedica’s

compensation council, and the council agreed that a raise was in order. But ProMedica’s executive

council needed to sign off on the raise before it could be implemented.




        6
        The Board’s decision notes that “there are . . . no exceptions to the judge’s recommendation
to overrule Objection 23, which alleges that [ProMedica], through . . . Kerry Loe, made coercive
statements to . . . Marjorie Smith,” though it appears ProMedica did take exception to this finding
in paragraph 77 of its “Exceptions to the ALJ’s Decision” document filed with the Board.
        7
        As with the surveillance charges, the Board ordered ProMedica to cease and desist from
threatening employees. Accordingly, so long as there is one violation, any additional violations
would only be cumulative and would not affect the remedy.

                                                 - 17 -
Nos. 05-1660, 05-1735
NLRB v. Promedica


       After meeting with the compensation council, but before the executive council acted,

McClure asked for and received his supervisor’s permission to tell the PTs “that the wage increase

was being approved.” He then instructed two ProMedica personnel, Gloria Florence and Wendy

Purcell, “to tell the PTs that the wage increase had been approved.”

       After the Union filed its representation petitions, however, ProMedica worried that it could

not lawfully implement the raise until after the election. McClure notified a PT Supervisor, Barbara

Newman, that the raise was “on hold” until after the Union election and Newman relayed the

message to the PTs. Similarly, McClure announced at a staff meeting that, on the advice of counsel,

ProMedica was not granting the raise at this time, that the matter was with the lawyers, and that he

was not sure what would happen.

       Francis Walsh, ProMedica’s medical director, spoke to about 50 employees and discussed

the raise. He told the employees that the raise had been approved in principle, but could not be

immediately implemented. He also informed them that, “upon completion of the organizing

campaign, irrespective of whether the Union was accepted or rejected, the raise could be brought up

again either to be implemented or to be part of the collective-bargaining process.”

       The ALJ found that ProMedica acted “in good faith and after careful consideration of the

applicable law,” but nevertheless concluded that ProMedica violated the Act because the employees

“could reasonably conclude they now were not getting their promised wages because of the Union’s




                                               - 18 -
Nos. 05-1660, 05-1735
NLRB v. Promedica


filing of the election petitions.” The ALJ continued: “Walsh’s statements could be interpreted by

employees to mean that implementation of the increases would be vouchsafed by a union loss.”

       In affirming the ALJ by a two-to-one vote, the Board concluded that ProMedica violated the

Act by implying that only a union defeat in the election could guarantee the implementation of the

wage increase. Specifically, the Board relied on Walsh’s statement that, after the election, “the raise

could be brought up again either to be implemented or to be part of the collective-bargaining

process.”

                                            2. Discussion

       A violation of Section 8(a)(1) of the Act occurs “when substantial evidence demonstrates that

the employer’s statements, considered from the employees’ point of view, had a reasonable tendency

to coerce.” Dayton Newspapers, Inc. v. N.L.R.B., 402 F.3d 651, 659 (6th Cir. 2005). Employers

violate this section if they promise benefits to employees for rejecting a union. V & S ProGalv, Inc.

v. NLRB, 168 F.3d 270, 278 (6th Cir. 1999). A subsidiary rule is that employers may not “state that

a previously announced wage increase will probably be lost if a union wins.” Pearson Educ., Inc.

v. NLRB, 373 F.3d 127, 131 (D.C. Cir. 2004) (agreeing with the Board that the employer engaged

in coercive conduct by circulating a campaign flyer stating that a previously-announced ten-percent

raise “was ‘WHAT . . . YOU HAVE TO LOSE if the Union wins the election’” and noting that the

flyer “‘explicitly state[d] that the promised wage increase [would] be put in jeopardy if the

employees [chose] the Union’”). As the Board noted, “statements . . . convey a threat of loss of



                                                - 19 -
Nos. 05-1660, 05-1735
NLRB v. Promedica


existing benefits if they reasonably ‘leave employees with the impression that what they may

ultimately receive depends upon what the union can induce the employer to restore.’” (NLRB Dec.

at 3 (quoting Earthgrains Co., 336 N.L.R.B. 1119, 1119-20 (2001)). On the other hand, employers

may permissibly notify employees that, if the union were to win an election, “negotiations would

start ‘from zero’ or ‘from scratch.’” NLRB v. St. Francis Healthcare Centre, 212 F.3d 945, 956 (6th

Cir. 2000). The appropriateness of such a statement depends on “the timing of the statement, the

opportunity of the union to respond, and the content of the union’s responses.” Id.

       The parties acknowledge that an employer may properly delay a wage increase under certain

circumstances, see Sara Lee Bakery Group, Inc. v. NLRB, 61 Fed.Appx. 1, 11 (4th Cir. 2003), and

here the Board took issue not with ProMedica’s delay in implementing the raises but with the

statements that ProMedica made in explaining the delay. The Board was concerned that Dr. Walsh’s

statements conveyed the impression that “the PT wage increase could be in jeopardy if the employees

selected union representation, but would be secure if the Union lost the election.” We agree with

ProMedica that the Board’s finding lacks substantial evidentiary support. The immediate context

of Walsh’s statements belies the Board’s conclusion that the statements would have a coercive effect

on a reasonable employee. Walsh made clear ProMedica’s desire to raise wages regardless of the

electoral outcome. According to the Board,

       Walsh explained that a market adjustment of PT wages had been approved in
       principle by the hospital, but because of the Board’s Rules, no raise could be
       implemented at this time. He added that, upon completion of the organizing
       campaign, irrespective of whether the Union was accepted or rejected, the raise


                                               - 20 -
Nos. 05-1660, 05-1735
NLRB v. Promedica


       could be brought up again either to be implemented or to be part of the collective-
       bargaining process.


(Emphasis added.) The clear thrust of Walsh’s comment was that, one way or another, ProMedica

wanted to see the raise happen after the election. Walsh’s brief explanation that the appropriate

means of increasing wages post-election depended upon the outcome did not imply that ProMedica’s

intentions hinged on the outcome. His statements, viewed in context, could not have improperly

influenced a reasonable employee and, as a result, did not violate the Act. Accordingly, we grant

ProMedica’s cross-petition for review on this issue and deny the Board’s petition for enforcement.

                                         IV. Conclusion

       For the foregoing reasons, we grant ProMedica’s cross-petition for review with respect to the

portions of the order finding that ProMedica violated the Act by issuing the second coaching to

Hasenfratz and by making the “on-hold” announcement regarding the wage increase, and we grant

the Board’s petition for enforcement of the remainder of the order.




                                              - 21 -